FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  August 24, 2010
                    UNITED STATES COURT OF APPEALS
                                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 BIGLER JOBE STOUFFER, II,

               Petitioner - Appellant,                   No. 10-6018
          v.                                          (W.D. Oklahoma)
 JOHN WHETSEL, Sheriff; WES                       (D.C. No. 02-cv-01659-C)
 LANE, District Attorney Oklahoma
 County; JERRY BASS, Honorable
 State District Judge Oklahoma County,

               Respondents - Appellees.


                            ORDER DENYING
                     CERTIFICATE OF APPEALABILITY *


Before KELLY, McKAY, and LUCERO, Circuit Judges.



      On September 4, 2009, in Case No. 03-6093, we found that fees deducted

from Appellant’s prison account were improperly applied to his appeal in that

case. We remanded for the district court to “review its case records to determine

whether the payments attributable to the instant appeal should have been applied

in another case or appeal.” (Order at 2.) The district court followed our



      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
direction. It determined that Appellant’s partial payments should be applied to

other cases in which Appellant owes fees, Case Nos. 94-cv-1395, 04-cv-14, and

09-cv-320.

      Appellant seeks a certificate of appealability to challenge that order.

However, it cannot reasonably be debated that the trial court’s order is correct.

See Slack v. McDaniel, 529 U.S. 473, 484 (2000). We therefore DENY a

certificate of appealability and DISMISS this appeal. We do, however, GRANT

Appellant’s motion to proceed in forma pauperis.

                                               ENTERED FOR THE COURT


                                               Monroe G. McKay
                                               Circuit Judge




                                         -2-